COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Brandon Rashard Ledford v. The State of Texas

Appellate case number:       01-19-00967-CR

Trial court case number:     17-CR-3568

Trial court:                 212th District Court of Galveston County

       The court reporter has filed a letter, stating that the State’s Exhibits 12, 13, 14, 215,
216, 217, and 321, are not in a format that can be uploaded to the TAMES portal. Appellant
has likewise filed a motion to supplement the record, arguing that several of the exhibits
are critical to appellant’s analysis of the record. Accordingly, this Court requests the
Galveston County District Clerk or the court reporter, if the exhibits are still in her
possession, to send the originals of State’s Exhibit 12, 13, 14, 215, 126, 217, and 321 to
this Court. The Clerk of this Court is directed to cooperate with the district clerk and/or
court reporter to provide for the safekeeping, transportation, and return of such exhibit. See
TEX. R. APP P. 34.6(g)(2). Alternatively, instead of sending the original exhibits, the court
reporter may photograph the original exhibits, and file a supplemental reporter’s record
containing the photographs of the above-referenced exhibits.

        The original exhibits or a supplemental reporter’s record are due in this Court no
later than 14 days from the date of this order.

       Appellant’s motion to supplement the record is denied as moot.

       It is so ORDERED.


Judge’s signature: ____/s/ Sherry Radack______
                    Acting individually  Acting for the Court

Date: __October 29, 2020____